


Exhibit 10.214

 

FIRST AMENDMENT TO THE

SALES, MARKETING AND DISTRIBUTION AGREEMENT

 

THIS FIRST AMENDMENT (the “First Amendment”) to the Sales, Marketing and
Distribution Agreement (the “Agreement”), having an effective date of July 8,
2002, is made and entered into as of January 23, 2003, by and between CYGNUS,
INC., a Delaware corporation with its principal place of business at 400
Penobscot Drive, Redwood City, California 94063 (“Cygnus”) and SANKYO PHARMA
INC., a Delaware corporation with its place of business at Two Hilton Court,
Parsippany, New Jersey 07054 (“Sankyo”).  Cygnus and Sankyo are referred to
herein individually as a “party” and collectively as the “parties.”

RECITALS

WHEREAS:

 

A.                                   The parties entered into a Sales, Marketing
and Distribution Agreement having an effective date of July 8, 2002 (the
“Agreement”);

 

B.                                     The parties now wish to amend the
Agreement pursuant to Section 15.1 of the Agreement as set forth below;

 

NOW, THEREFORE, for good and valid consideration, the parties agree to the
following terms and conditions set forth herein:

 

 

1.               In Section 1.13 of the Agreement, the following paragraph is
added following subsection (c):

 

After the first *** following Product Launch, the following item is also
deducted from the gross revenues:

 

(d)                                 customer and consumer rebates, including but
not limited to consumer incentives, coupons and rebates.

 

Prior to the end of the first *** following Product Launch, Cygnus will
reimburse Sankyo for *** of the cost of such customer and consumer rebates, but
these customer and consume rebates will not be deducted from Net Sales by
Sankyo.

 

2.               In Section 2.5 of the Agreement, second sentence, “Calendar
Quarter” is deleted and replaced with “calendar month” and “thirty (30) calendar
days” is replaced with “fifteen (15) calendar days.”  Thus, the second sentence
of amended Section 2.5 reads, “Thereafter, within fifteen (15) calendar days of
the end of each calendar month, Sankyo shall provide Cygnus a written statement
of Net Sales by Sankyo of the Product in the Territory during such calendar
month.”  The remainder of Section 2.5 is not amended.

 

3.               In Section 4.2 of the Agreement, first sentence, “quarterly” is
deleted and replaced with “monthly”.  In the second sentence, “daily” is deleted
and replaced with “monthly”.  After the third sentence, the following sentence
is added:  “Upon reasonable request, Sankyo will

 

--------------------------------------------------------------------------------

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

--------------------------------------------------------------------------------


 

provide Cygnus with informal updates on sales information on a more frequent
basis.”  The remainder of Section 4.2 is not amended.

 

4.               In Section 5.4(a) of the Agreement, the requirement that the
parties will execute “within thirty (30) calendar days from the Effective Date
of the Agreement” a supply agreement “containing the terms and conditions set
forth in the Agreement and other terms and conditions that are customarily found
in an agreement of this nature” is amended so that the time of execution is to
be within seven (7) months of the Effective Date of the Agreement.

 

5.               In Section 5.4(c) of the Agreement, the following language is
added to the existing section:

 

                                                The price at which Cygnus will
sell the GlucoWatch® Analyzer and the GlucoWatch® QC Test kit to Sankyo will be
$*** and $***, respectively.  Payment will be due and made as set forth in the
Supply agreement.  Additionally, Analyzer and QC Test Kit sales by Sankyo will
not be included in Net Sales by Sankyo, and no Sales and Marketing Fee shall be
due on Analyzer and QC Test Kit sales.

 

6.               The parties hereby acknowledge and agree that Sankyo has paid
in full the milestones of ten million dollars ($10,000,000) set forth in Section
2.2 of the Co-Promotion Agreement, dated November 28, 2001, between Cygnus and
Sankyo.

 

7.               All other terms and conditions of the Agreement shall remain in
full force and effect and are unchanged by this Amendment.

 

8.               This First Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

 

IN WITNESS WHEREOF, the undersigned have caused this First Amendment to be
executed by their duly authorized officers as of the date first written above.

 

CYGNUS, INC.

 

SANKYO PHARMA INC.

 

 

 

 

 

 

By:

/s/ John C Hodgman

 

By:

/s/ John P. Gargiulo

 

 

 

Name:

John C Hodgman

 

Name:

John P. Gargiulo

 

 

 

Title:

Pres & CEO

 

Title:

VP Marketing & Commercial OPS

 

--------------------------------------------------------------------------------

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

2

--------------------------------------------------------------------------------

